          Case 1:20-cr-00024-JGK Document 39
                                          38 Filed 04/16/21
                                                   04/14/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    April 14, 2021

BY ECF                                                           Sentencing adjourned to May 21, 2021 at
Honorable John G. Koeltl                                         11:00 a.m. The Government's sentencing
United States District Judge                                     submission is due May 14, 2021.
Southern District of New York                                    SO ORDERED
Daniel Patrick Moynihan United States Courthouse                                      /s/ John G. Koeltl
500 Pearl St.                                                    April 16, 2021           John G. Koeltl
New York, NY 10007                                               New York, NY                U.S.D.J.

       Re:    United States v. Jaime Baez-Medina, 20 Cr. 24 (JGK)

Dear Judge Koeltl:

        A sentencing in the above-captioned case was previously scheduled for April 9, 2021, and
the Government’s sentencing submission was due on April 1, 2021. On March 26, 2021, the
defendant filed his sentencing submission. In his submission, the defendant raised a new argument
that had not previously been raised to the Government regarding the defendant’s Guidelines
calculation. On March 26, 2021, the Government requested a two-week adjournment of the
deadline to file its sentencing submission and of the sentence in this matter. On March 30, 2021,
the Court granted the request, and set the Government’s sentencing submission deadline for April
16, 2021 and the sentencing for April 23, 2021.

        The Government has been conferring internally regarding its response to the defendant’s
new argument, and the Government requires additional time to respond. Accordingly, the
Government respectfully requests a three-week adjournment of its sentencing submission deadline
and the sentencing. The Government has conferred with defense counsel who has no objection to
this request.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney for the
                                            Southern District of New York


                                         by: /s/ Rebecca T. Dell
                                            Rebecca T. Dell
                                            Assistant United States Attorney
                                            (212) 637-2198

cc:    Amy Gallicchio, Esq. (ECF)
